—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered April 7, 1992, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Defendant pleaded guilty to the crime of murder in the second degree in satisfaction of a 16-count indictment and was sentenced in accordance with the terms of the plea agreement to a term of imprisonment of 20 years to life. He contends on this appeal that County Court erred in denying his motion to withdraw his guilty plea. We affirm. Our review of the record of the plea allocution satisfies us that defendant’s waiver of his right to appeal as a part of his negotiated plea agreement was knowingly and voluntarily made and, at least to the extent that defendant challenges the sufficiency of his plea allocution, this waiver precludes consideration of that issue (see, People v Seaberg, 74 NY2d 1; People v Brown, 160 AD2d 1039). In addition, the record indicates that the guilty plea was knowing, intelligent and voluntary. The record reveals that County Court confirmed that defendant understood the consequences of his plea. Further, the record establishes that defendant was represented by an attorney and was satisfied with his representation, and that he admitted his guilt of the crime to which he pleaded guilty. Any reluctance on the part *851of defendant in entering his guilty plea is attributable not to threats or coercion but to defendant’s “unhappiness with the harsh realities of his situation” (People v Jimenez, 179 AD2d 840, lv denied 79 NY2d 949). Given these circumstances and the fact that defendant was afforded an opportunity to state the basis for his withdrawal application, we find that no error resulted from the absence of an evidentiary hearing regarding defendant’s conclusory allegations of coercion and innocence of the crime to which he pleaded guilty (see, People v Ross, 182 AD2d 1022, lv denied 80 NY2d 934; People v De Gaspard, 170 AD2d 835, lv denied 77 NY2d 994; People v Morris, 107 AD2d 973).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.